DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the preliminary amendment of July 22, 2020, which amendment has been ENTERED.
The drawings of December 31, 2019 are hereby accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 32 is as follows:
“32. (Original) A computer software product for use in conjunction with radio signals transmitted and received between a plurality of fixed transceivers having multiple antennas at different, respective first locations and a mobile transceiver at a second location, the product comprising a tangible, non-transitory computer-readable 81348-2003A medium in which program instructions are stored, which instructions, when read by a processor, cause the processor to receive from at least one of the transceivers a respective phase difference detected by the at least one of the transceivers between the received radio signals that are associated with each of the multiple antennas of each of the fixed transceivers, wherein the instructions cause the processor to compute one or more respective angles between each the fixed transceivers and the mobile transceiver based on the respective phase differences, and to find location coordinates of the mobile transceiver based on the angles and the first locations of the fixed transceivers.”
Independent claim 32 is indefinite and unclear in that as a “computer software product” (line 1) on a “computer-readable medium” (lines 6-7), it is not clear what is meant in context by the text, “which instructions, when read by a processor, cause the processor to receive from at least one of the transceivers a respective phase difference detected by the at least one of the transceivers between the received radio signals that are associated with each of the multiple antennas of each of the fixed transceivers” (lines 8-13), since the “instructions” are on the “medium,” and have no control over the “transceivers” or the “antennas,” which are external to the “medium,” and are not part of the overall claimed “computer software product.”  One of ordinary skill-in-the-art would not be informed by the cited text on lines 8-13 of claim 32 as what the “instructions” are.  That is to say, the claim 32 “processor” can only act on whatever signal arrives at an input port, and the “processor” has no control on what structures are external to the “computer software product” or how those structures are arranged or function.

Potentially-Allowable Subject Matter
Claim 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Allowable Claims
Claims 1-31 are allowable over the prior art of record.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently amended) A method for location finding, comprising: receiving radio signals transmitted between a plurality of fixed transceivers having multiple antennas at different, respective first locations and a mobile transceiver at a second location; detecting a respective phase difference between the received radio signals that are associated with each of the multiple antennas of each of the fixed transceivers; computing one or more respective angles between each of the fixed transceivers and the mobile transceiver based on the respective phase differences; and finding location coordinates of the mobile transceiver based on the angles and the transmit locations of the transmitters.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-16 depends ultimately from allowable, independent claim 1, each of dependent claims 2-16 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 17 is as follows:
“17. (Original) Apparatus for location finding, comprising: a mobile transceiver comprising at least one receive antenna, which is configured to receive at a given second location, radio signals transmitted from a plurality of fixed transceivers, each having multiple antennas, at different, respective first locations; and a processor, which is configured to process the received radio signals so as to detect a respective phase difference between the radio signals received from the multiple antennas of each of the fixed transceivers, to compute one or more respective angles of departure from each the fixed transceivers to the mobile transceiver based on the respective phase differences, and to find location coordinates of the mobile transceiver based on the angles of departure and the first locations of the fixed transceivers.”  (Bold added).
As for independent claim 17, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 18-30 depends ultimately from allowable, independent claim 17, each of dependent claims 18-30 is allowable for, at least, the reasons for which independent claim 17 is allowable.
The text of independent claim 31 is as follows:
“31. (Original) A system for location finding, comprising: a plurality of fixed transceivers, each having multiple antennas, at different, respective first locations, wherein the fixed transceivers are configured to receive via the multiple antennas radio signals transmitted from a mobile transmitter at a given second location; and a processor, which is configured to process the received radio signals so as to detect a respective phase difference between the radio signals received by the multiple antennas of each of the fixed transceivers, to compute one or more respective angles of arrival from the mobile transceiver to each of the fixed transceivers based on the respective phase differences, and to find location coordinates of the mobile transceiver based on the angles of arrival and the first locations of the fixed transceivers.”  (Bold added).
With respect to independent claim 31, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shpak (‘688), Shpak (‘315), and Shpak (‘051) have been considered for double patenting.
Davidson et al (‘862) is of general interest for showing the determining of the location of mobile devices with respect to fixed transmitters, but the document does not disclose the use of phase differences as claimed in this application.
O’Connor et al (‘803) is of general interest for the disclosure relating to finding the location of a moving transponder using phase difference and angle of arrival, as shown in Figure 2.  Please, also, note column 3, line 67 through column 4, line 3 with respect to the interrogation signal.
Maloney et al (‘959) is of general interest for the disclosure relating to localization of an object using phase angle differences.
Tsui (‘230) is of general interest for showing the use of phase differences to obtain angle of arrival.
Lioio et al (‘047) is of general interest for showing the use of a phase interferometry calculator in finding angle of arrival.
Seong et al (‘105) is of general interest for showing the use of phase differences with angle of arrival to obtain location information, for example, please see Figure 2.
Joo et al (‘323) is of general interest for showing phase detectors with an angle of arrival calculator.
Lee (‘903) is of general interest for showing phase differences and angle of arrival in obtaining the location of a mobile device.
Wu et al (‘324) is of general interest for showing the use of plural antennas at the base transceiver stations (BTS) and at the user equipment (UE) in finding the location of the UE.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648